Citation Nr: 1126837	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-41 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to February 2004.  The Veteran also had four months of earlier active duty service and over two years of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this appeal currently resides with the RO in Oakland, California.  


FINDING OF FACT

The competent and credible evidence of record shows that this combat Veteran's tinnitus started while on active duty and has continued since that time.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Veteran and his representative contend that the claimant has had tinnitus ever since his exposure to explosions and small arms fire while serving as a military police office in Iraq for eight months.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the Veteran's DD 214 lists his occupational specialty as military police (MP) as well as notes that he had over eight months of overseas service and served in Iraq.  A December 2005 record from the Veteran's reserve component shows he was awarded the Combat Action Badge for his service with the 270th MP Company.  The Board also finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise from explosions and small arms fire while serving as an MP in Iraq for eight months because such exposure is consistent with the circumstances, condition, and/or hardships of his service and these events are observable by a lay person.  See 38 U.S.C.A. § 1154(b); Also see Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board will concede that he had acoustic trauma while on active duty.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he has had a ringing and/or buzzing in his ears ever since that time.  Id.  Lastly, since tinnitus is observable by a lay person, the Board will also concede that he has had this ringing and/or buzzing in his ears ever since his acoustic trauma while on active duty is tinnitus.  Id.  

In February 2009, the Veteran underwent a VA audiological examination.  At that time the examiner opined that because the Veteran denied having tinnitus during active duty, he could not provide an opinion connecting tinnitus to military noise exposure.  It was also opined that research studies show that hazardous noise exposure has an immediate effect on hearing that is usually temporary at first and does not have a delayed onset.  It was also opined that it is not progressive or cumulative.

Despite the fact that the Veteran did not have documented complaints of tinnitus, he has consistently indicated that he did in fact have ringing in the ears during active duty and has had such ever since.  Given the Veteran's combat service, the Board finds that the VA examiner based his opinion on an inaccurate factual premise that the Veteran did not have tinnitus during active duty.  Thus, the Board will not accord the VA examination opinion any probative value.  

The Board grants this combat Veteran the benefit of any doubt, the Board concludes service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107, 1110, 1154(b); 38 C.F.R. § 3.102, 3.303(b).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


